Citation Nr: 1827153	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive and anxiety disorders.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the appeal is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's claims implicate questions relating to congenital versus acquired conditions, disease versus defect, and application of the presumptions of soundness and aggravation.  The examination reports and medical opinions currently of record do not contain all of the information necessary for proper adjudication.  As such, additional examinations are required.

The Veteran has identified a private physician, Dr. W.R. (initials included for privacy), who reportedly treated the Veteran for a low back disorder while he was living in Alaska.  Thus far, records of that treatment have not been associated with the claims file.  Inasmuch as the case is being remanded for other reasons, the Veteran should be afforded another opportunity to provide a release for those records or, if he chooses, to provide the records themselves.




Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a release for relevant records of treatment from Dr. W.R. (who reportedly treated him for a low back disorder while he was living in Alaska), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his low back.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide an opinion with respect to each of the following questions:

a.  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had an abnormality of his low back prior to service?  Please discuss the medical significance, if any, of February 1966 and March 1966 letters from a private physician to the effect that the Veteran had been treated for several years for a back problem; that there was a decrease in the normal lumbo-sacral angle; and that he had been advised to perform only limited physical activity and not engage in any heavy lifting.  Please also discuss the medical significance, if any, of the fact that "back ache" was noted at the time of his pre-induction examination in February 1966, with normal X-rays and the Veteran reporting that lifting had caused pain in the right lower lumbar spine region for two to three years.  Please further discuss the medical significance, if any, of an in-service medical report in October 1967 noting the presence of a "congenital abnormality" identified on X-ray, as well as the Veteran's report at that time that he had a three-year history of low back pain.

b.  If it is clear and unmistakable that the Veteran had one or more abnormalities of the low back prior to service, please indicate, with respect to each such pre-existing abnormality, whether it was in the nature of a defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a disease (i.e., a condition capable of improving or deteriorating).

c.  If it is clear and unmistakable that the Veteran had a defect of the low back prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that an additional disability, such as a chronic lumbar strain, became superimposed on the defect during service?  Please discuss the medical significance, if any, of the fact that the Veteran was given a clinical impression of low back strain during service in October 1967.

d.  If it is clear and unmistakable that the Veteran had a disease of the low back prior to service, is it also clear and unmistakable that any permanent increase in severity during the Veteran's period of active duty was due to the natural progress of the disease?  Please discuss the medical significance, if any, of the fact that the Veteran reported at the time of his service separation examination in August 1968 that he had had "some back trouble in the past[,] but not in the past year," as well as the fact that his spine was found to be normal on clinical evaluation at that time.

e.  Is it at least as likely as not that any current disability of the Veteran's low back had its onset in, or is otherwise related to, service?

A complete rationale for all opinions expressed must be provided.

3.  Also arrange to have the Veteran scheduled for a VA mental disorders examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide an opinion with respect to each of the following questions:

a.  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had one or more psychiatric disabilities prior to service?  If so, please identify the disabilities that pre-existed service.  Please discuss the medical significance, if any, of a March 1966 letter from a private physician to the effect that the Veteran at that time gave "evidence of a nervous disorder manifested by his postural variation."  Please also discuss the medical significance, if any, of the fact that the Veteran reported at the time of his pre-induction examination in February 1966 that he was "shaken up easily," but was found to be normal for psychiatric parameters at the time of the examination.

b.  If it is clear and unmistakable that the Veteran had one or more psychiatric disorders prior to service, is it also clear and unmistakable that any permanent increase in severity during the Veteran's period of active duty was due to the natural progress of such disorder(s)?  Please discuss the medical significance, if any, of the clinical notations of anxiety during service in March 1968 and the subsequent profile in April 1968 for "psychoneurotic depressive reaction, with anxiety."  Please also discuss the medical significance, if any, of the fact that he was found to be normal for psychiatric parameters at the time of his service separation examination in August 1968.

c.  Is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset in, or is otherwise related to, service?  

A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

